ORDER

PER CURIAM.
Appellant, Marcus McCombs, appeals the judgment of conviction of the Circuit Court of the City of St. Louis after a jury found him guilty of murder in the first degree, RSMo section 565.0201, armed criminal action, RSMo section 571.015, burglary in the first degree, RSMo section 569.160, and the felony of stealing, RSMo section 570.030. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.